Citation Nr: 1025629	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-37 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
In Columbia, South Carolina



THE ISSUES

1. Entitlement to a compensable rating for service-connected 
duodenal ulcer.

2.  Entitlement to a rating in excess of 50 percent for the 
service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1951 to May 1955.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the RO that, in July 2007, 
increased the rating of the service-connected PTSD to 50 percent, 
effective on December 26, 2006, and, in February 2008, denied a 
compensable rating for service-connected duodenal ulcer.

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

In December 2008, the Veteran requested a hearing with the Board 
to be held at the RO.  He subsequently accepted a videoconference 
hearing in lieu of the other hearing.  Pursuant to 38 C.F.R. § 
20.700(a) (2009), a hearing on appeal will be granted to a 
veteran who requests a hearing and is willing to appear in 
person.

In January 2010, the Veteran was notified of the hearing, 
scheduled in February 2010.  After the Veteran failed to appear 
for the hearing, he submitted a statement that indicated he had 
been unable to attend due to complications of kidney stones.  

In this case, good cause has been shown as to why the Veteran 
failed to attend his hearing in accordance with 38 C.F.R. § 
20.704 (2009).  Under the circumstances, the Board finds that a 
videoconference hearing should be rescheduled before adjudicating 
these claims.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps to 
schedule the Veteran for a videoconference 
hearing before a Veterans Law Judge at the 
earliest available opportunity.  The RO 
should notify the Veteran and his 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704.  If the Veteran appears for the 
hearing, the RO should undertake any 
indicated development.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


